NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



BENJAMIN M. ALLEN, as trustee of the      )
Benjamin Allen Revocable Trust Dated      )
December 14, 2015,                        )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D18-1054
                                          )
WELLS FARGO BANK, N.A., successor         )
By merger to Wells Fargo Bank             )
Minnesota, N.A. (F/K/A Norwest Bank       )
Minnesota, N.A.), as trustee under that   )
Certain polling and servicing agreement   )
Relating to Structured Asset Securities   )
Corporation Mortgage Pass Through         )
Certificate 2002-HF-1; KONDAUR            )
CAPITAL CORPORATION, as separate          )
Trustee of Matawin Ventures Trust         )
Series 2015-1; JAY SULLIVAN, as           )
Guardian for Bertha A. Sullivan,          )
Incapacitated; RANDALL O. REDER;          )
UNKNOWN TENANT #1; UNKNOWN                )
TENANT #2; AND/OR TENANTS IN              )
POSSESSION IF THE ABOVE                   )
DEFENDANTS ARE ALIVE AND IF               )
ONE OR MORE OF SAID                       )
DEFENDANTS ARE DEAD, THEIR                )
UNKNOWN SPOUSES, HEIRS,                   )
 DEVISEES, GRANTEES, PERSONAL             )
REPRESENTATIVES, CREDITORS                )
AND ALL OTHER PARTIES CLAIMING            )
BY, THROUGH OR AGAINST THEM;              )
AND ALL PARTIES HAVING OR                 )
CLAIMING TO HAVE ANY RIGHT,               )
TITLE OR INTEREST IN THE                  )
PROPERTY DESCRIBED IN THE                 )
COMPLAINT,                         )
                                   )
           Appellees.              )
___________________________________)

Opinion filed April 10, 2019.

Appeal from the Circuit Court for
Hillsborough County; Perry A. Little, Senior
Judge.

Randall O. Reder of Randall O. Reder,
P.A., Tampa, for Appellant.

Michelle A. Cavallaro of Fidelity National
Law Group, Fort Lauderdale, for Appellee
Kondaur Capital Corporation, as separate
Trustee of Matawin Ventures Trust Series
2015-1.

Tara M. McDonald of Gilbert Garcia Group,
P.A., Tampa, for Appellee Wells Fargo
Bank, N.A., successor By merger to Wells
Fargo Bank Minnesota, N.A. (F/K/A
Norwest Bank Minnesota, N.A.), as trustee
under that Certain polling and servicing
agreement Relating to Structured Asset
Securities Corporation Mortgage Pass
Through Certificate 2002-HF-1.

No appearance for remaining Appellees.



PER CURIAM.


              Affirmed.


KELLY, KHOUZAM, and LUCAS, JJ., Concur.




                                             -2-